DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 11150264 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2, 4-17 and 19-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of "a sense laser device configured to generate a first optical signal at a frequency corresponding to one of an optical resonance of the proof mass assembly plus one quarter of a Full Width at Half Maximum (FWHM) of the optical resonance of the proof mass assembly, the optical resonance of the proof mass assembly minus one quarter of the FWHM of the optical resonance of the proof mass assembly, the optical resonance of the proof mass assembly plus one quarter of the FWHM of the optical resonance of the proof mass assembly plus an offset, or the optical resonance of the proof mass assembly minus one quarter of the FWHM of the optical resonance of the proof mass assembly minus the offset; and a drive laser device configured to generate a second optical signal at a frequency corresponding to one of the optical resonance of the proof mass assembly minus one quarter of the FWHM of the optical resonance of the proof mass assembly, the optical resonance of the proof mass assembly plus one quarter of the FWHM of the optical resonance of the proof mass assembly, the optical resonance of the proof mass assembly plus one quarter of the FWHM of the optical resonance of the proof mass assembly minus an offset, or the optical resonance of the proof mass assembly minus one quarter of the FWHM of the optical resonance of the proof mass assembly plus the offset, wherein the first optical signal comprises a frequency different than a frequency of the second optical signal”, in combination of with all other recited associated elements in an optomechanical device for producing and detecting optical signals.
The primary reasons for allowance of independent claim 16 is the inclusion of the specific limitations of "generating, by a sense laser device of one or more laser devices, a first optical signal at a frequency corresponding to one of an optical resonance of a proof mass assembly plus one quarter of a Full Width at Half Maximum (FWHM) of the optical resonance of the proof mass assembly, the optical resonance of the proof mass assembly minus one quarter of the FWHM of the optical resonance of the proof mass assembly, the optical resonance of the proof mass assembly plus one quarter of the FWHM of the optical resonance of the proof mass assembly plus an offset, or the optical resonance of the proof mass assembly minus one quarter of the FWHM of the optical resonance of the proof mass assembly minus the offset; generating, by a drive laser device of the one or more laser devices, a second optical signal at a frequency corresponding to one of the optical resonance of the proof mass assembly minus one quarter of the FWHM of the optical resonance of the proof mass assembly, the optical resonance of the proof mass assembly plus one quarter of the FWHM of the optical resonance of the proof mass assembly, the optical resonance of the proof mass assembly plus one quarter of the FWHM of the optical resonance of the proof mass assembly minus an offset, or the optical resonance of the proof mass assembly minus one quarter of the FWHM of the optical resonance of the proof mass assembly plus the offset, wherein the first optical signal comprises a frequency different than a frequency of the second optical signal”, in combination of with all other recited method steps in a method for producing and detecting optical signals.
The primary reasons for allowance of independent claim 20 is the inclusion of the specific limitations of "a sense laser device configured to generate a first optical signal at a frequency corresponding to one of an optical resonance of a mechanical assembly plus one quarter of a Full Width at Half Maximum (FWHM) of the optical resonance of the mechanical assembly, the optical resonance of the mechanical assembly minus one quarter of the FWHM of the optical resonance of the mechanical assembly, the optical resonance of the mechanical assembly plus one quarter of the FWHM of the optical resonance of the mechanical assembly plus an offset, or the optical resonance of the mechanical assembly minus one quarter of the FWHM of the optical resonance of the mechanical assembly minus the offset; and a drive laser device configured to generate a second optical signal at a frequency corresponding to one of the optical resonance of the mechanical assembly minus one quarter of the FWHM of the optical resonance of the mechanical assembly, the optical resonance of the mechanical assembly plus one quarter of the FWHM of the optical resonance of the mechanical assembly, the optical resonance of the mechanical assembly plus one quarter of the FWHM of the optical resonance of the mechanical assembly minus an offset, or the optical resonance of the mechanical assembly minus one quarter of the FWHM of the optical resonance of the mechanical assembly plus the offset, wherein the first optical signal comprises a frequency different than a frequency of the second optical signal”, in combination of with all other recited associated elements in an optomechanical system for producing and detecting optical signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861